                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              )
WEIH STEVE CHANG and GORDON )
GENE SMITH, Individually and as               )
Taxpayers, and on behalf of a Class of others )
similarly situated,                           )
                                              )
                Plaintiffs,                   )
                                              )
        v.                                    )      Civil Action No. 19-cv-1241 (TSC)
                                              )
KATHARINE SULLIVAN                            )
Office on Violence Against Women, et al,      )
                                              )
                                              )
                Defendants.                   )
                                              )
                                              )

                                  MEMORANDUM OPINION

        On August 10, 2020, the court granted a motion to dismiss, ECF No. 33, filed by the

Department of Justice’s Office on Violence Against Women and its Acting Director, Laura

Rogers (hereafter “the federal defendants”). ECF No. 39. Upon entry of the dismissal order, the

docket contained no named defendants and the court allowed Plaintiffs until August 24, 2020 to

serve any unnamed defendants. On August 18, 2020, Plaintiffs requested that the Clerk of the

Court issue a summons to “Maureen Monagle, VAWA Planner of the Delaware Criminal Justice

Council, Domestic Violence Coordinating Council, 400 N. King Street, Suite 700, Wilmington,

DC 19801.” ECF No. 40. On August 24, 2020, Plaintiffs filed a “Notice of Appeal” in this

court, ECF No. 41, indicating that they intended to appeal the court’s decision and requesting a

stay, which the court granted. See 8/24/20 Min. Order (emphasis added). 1



1
 The Clerk of the Court recently transmitted Plaintiffs’ Notice to the Court of Appeals. See
ECF No. 44
                                            Page 1 of 3
       The docket did not show any further action by Plaintiffs and on April 16, 2021, the court

ordered Plaintiffs to show cause why the court should not lift the stay and dismiss any unnamed

defendants with prejudice. 4/16/2021 Min. Order. Plaintiffs filed a timely response in which

they noted that they had requested a summons from the Clerk of the Court for Ms. Monagle, but

none had issued. ECF No. 42. Plaintiffs did not, however, explain why they failed to follow up

with the Clerk’s office and/or seek relief from the court. Indeed, even in their response to the

show cause order, Plaintiffs failed to request relief with respect to service on Ms. Monagle.

       Plaintiffs further advised the court that between August 24, 2020, when they requested

the stay, and the date of their response almost eight months later, they had “made persistent,

continuous and good faith efforts to obtain appellate counsel without success.” Id. Plaintiffs

asked that the court extend the stay for an additional sixty days to allow Plaintiffs additional time

to retain appellate counsel and file their appeal. Id.

       Plaintiffs’ request is hereby DENIED. Plaintiffs have not explained how continuing the

stay would be useful when Plaintiffs have already spent over eight months making admitted good

faith and persistent efforts to obtain appellate counsel. Therefore, the court will enter a final

order dismissing the federal defendants.

       Likewise, the court will dismiss this action as against any unnamed defendants without

prejudice. Plaintiffs have not satisfactorily explained why they failed to seek relief from the

court with respect to the summons for Ms. Monagle for over eight months and then only did so

after the court entered a show cause order. Moreover, Plaintiffs did not file a motion to amend

their complaint to name Ms. Monagle. Thus, Plaintiffs have failed to explain, nor is it clear from

the record, what actions by Ms. Monagle allegedly violated Plaintiffs’ rights. Further, it is not

clear that this court would have personal jurisdiction over Ms. Monagle.



                                             Page 2 of 3
        Accordingly, allowing Plaintiffs additional time to serve Ms. Monagle would not serve

the interests of justice.



Date: June 29, 2021

                                                   Tanya S. Chutkan
                                                   TANYA S. CHUTKAN
                                                   United States District Judge




                                          Page 3 of 3
